Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watari Takao et al. (JP 2009-079023) in view of Maeda Akira et al. (JP 2015-89913).
Watari Takao et al. disclose the following claimed limitations:
* Re clm 1 & 7, an inkjet recording device and a method for controlling an inkjet recording device (Abst., figs 1-6)
* a nozzle/nozzle body tip, 8/ that atomizes an ink to eject ink particles/10/ (paras 0006-0017, fig 1);
* a charging electrode (para 0015) that charges the ink particles, which have been ejected from the nozzle, to correspond to a printing character (paras 0006-0017, fig 1);
* a deflection electrode (para 0015) that deflects the charged ink particles which have passed through the charging electrode (paras 0006-0017, fig 1);
* a gutter/11/ that captures a non-charged ink (paras 0006-0017, fig 1);
* an ink supply path/ink supply tube, 9/ that supplies the ink in a main ink container/1/ to the nozzle/nozzle body tip, 8/(paras 0006-0017, fig 1);
* an ink recovery path/ink circulation tube, 15/ that recovers the non-charged ink, which has been captured by the gutter/11/, to the main ink container/1/(paras 0006-0017, fig 1);
* a solvent replenishment unit /intensifier container, 20/ that supplies a solvent/intensifier/ to the main ink container/1/ (paras 0006-0017, fig 1);
* a control unit/Abst., fig 4/ that controls an entirety of the device, (paras 0006-0017, figs 1 & 4);
* a thermometer/temperature detection device (para 0016) that detects an ink temperature of the ink heated by the heating device (paras 0006-0017, fig 1);
* a viscometer/16/ that detects a viscosity of the ink in the main ink container are provided (paras 0006-0017, fig 1);
*  the control unit controls the heating device (para 0016, 0017) based on the temperature detected by the thermometer such that the temperature reaches a set temperature set in a range of an ink viscosity which enables printing, and controls an amount of supply of the solvent based on a detection value of the viscometer to regulate the viscosity of the ink in the main ink container to a predetermined ink viscosity/auxiliary ink supply tank(17) supplies auxiliary ink to the main ink container for adjusting given ink viscosity/(paras 0006-0017, fig 1);
* setting temperature of ink viscosity (paras 0006-0017, fig 1).

* Re clm 3 & 9, wherein the control unit controls the solvent replenishment unit/intensifier container, 20/ to supply the solvent/intensifier/ to the main ink container/1/ (paras 0006-0017, fig 1).
 
* Re clm 4 & 10, wherein an auxiliary ink supply unit/17/ is provided which supplies an auxiliary ink to the main ink container/1/, and the solvent or the auxiliary ink is supplied to the main ink container/1/ to regulate the viscosity to the predetermined ink viscosity (paras 0006-0017, fig 1).
Watari Takao et al. does not disclose the following claimed limitations:
* Re clm 1, wherein a heating device that is installed between the ink supply path and the 
nozzle to heat the ink;
* a control unit that controls an entirety of the device;
* controls device for controlling the heating device.

*  Re clm 2 & 8, wherein the set temperature is in a range from a median value to a maximum value of a usage temperature range corresponding to the range of the ink viscosity which enables printing (adjusting temperature range for a median value to maximum value of an operating temperature range which corresponds to a printable ink viscosity range).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize setting temperature that range from a median value to a maximum value of a usage temperature range corresponding to the range of the ink viscosity which enables printing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Range
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the set temperature is in a range from a median value to a maximum value of a usage temperature range corresponding to the range of the ink viscosity which enables printing for the purpose of providing excellent print quality by adjusting ink viscosity..  

* Re clm 3 & 9, controlling the solvent replenishment unit to supply the solvent to the main ink container such that the viscosity reaches a median value of the range of the ink viscosity which enables printing/adjusting temperature range to a median value of an operating 
temperature range which corresponds to a printable ink viscosity range/
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize controlling the solvent replenishment unit to supply the solvent to the main ink container such that the viscosity reaches a median value of the range of the ink viscosity which enables printing/adjusting temperature range for a median value of an operating adjusting/controlling the temperature range for a median value of an operating temperature range which corresponds to a printable ink viscosity range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize controlling the solvent replenishment unit to supply the solvent to the main ink container such that the viscosity reaches a median value of the range of the ink viscosity which enables printing for the purpose of improving print quality.    

* Re clm 5 & 1 , wherein the control unit applies an excitation voltage, which corresponds to the ink to be used, to the nozzle and controls the heating device.

Maeda Akira et al. disclose the following claimed limitations:
* Re clm 1, wherein a heating device/temperature control circuit, 13/ that is installed between the ink supply path/ink supply tube, 5/ and the nozzle/6/ to heat the ink (furthermore the heating device is controlled by the temperature detected by a thermometer/temperature detector/12/ so that a set temperature is reached is set within printable ink viscosity range of the ink heated by the heating device) (paras 0011-0030, fig 1);
	* a control unit that controls an entirety of the device (Abst., fig 7)
* controls device/25/ for controlling the heating device (fig 7) and ink temperature 
control circuit/13/ (Abst., paras 0011-0030, fig 1).

*  Re clm 2 & 8, wherein the set temperature is in a range from a median value to a maximum value of a usage temperature range corresponding to the range of the ink viscosity which enables printing (adjusting temperature range for a median value to maximum value of an operating temperature range which corresponds to a printable ink viscosity range) (paras 0011-0030, fig 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize setting temperature that range from a median value to a maximum value of a usage temperature range corresponding to the range of the ink viscosity which enables printing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

* Re clm 5 & 11, wherein the control unit applies an excitation voltage, which corresponds to the ink to be used, to the nozzle, sets the set temperature to a temperature at which a state of the ink particles is suitable at the excitation voltage, and controls the heating device (paras 0011-0030, fig 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize controlling the heating device by setting the set temperature to a temperature range at which the state of ink particles is suitable at an excitation voltage.  In re Aller, 105 USPQ 233. 

* Re clm 7, controlling the heating device based on a set temperature set in a range of an ink viscosity which enables normal printing and the temperature of the ink detected by the thermometer, and performing control such that the solvent or the replenishment ink is supplied to the main ink container based on a detection value of the viscometer to cause the viscosity to be in the range which enables printing (paras 0011-0030, fig 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize controlling the heating device based on a set temperature set in a range of an ink viscosity which enables normal printing and performing control such that the solvent or the replenishment ink is supplied to the main ink container based on a detection value of the viscometer to cause the viscosity to be in the range which enables printing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein a heating device that is installed between the ink supply path and the nozzle to heat the ink.; a control unit that controls an entirety of the device.; wherein the set temperature is in a range from a median value to a maximum value of a usage temperature range corresponding to the range of the ink viscosity which enables printing.; wherein the control unit applies an excitation voltage, which corresponds to the ink to be used, to the nozzle, sets the set temperature to a temperature at which a state of the ink particles is suitable at the excitation voltage, and controls the heating device.; and controlling the heating device based on a set temperature set in a range of an ink viscosity which enables normal printing and the temperature of the ink detected by the thermometer, and performing control such that the solvent or the replenishment ink is supplied to the main ink container based on a detection value of the viscometer to cause the viscosity to be in the range which enables printing, taught by Maeda Akira et al. into Watari Takao et al. for the purposes in of improving printing quality and providing stable printing quality at a low cost. 
Allowable Subject Matter
4.	Claims 6 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicting allowable subject matter of claim 6 is the inclusion of the limitations of an inkjet recording device that includes wherein the control unit determines whether or not the ink to be used has a high viscosity specification, based on a determination criterion determined in advance as to whether or not the viscosity is high, applies an excitation voltage, which corresponds to a maximum usage temperature of the ink, to the nozzle when the viscosity is determined to be high, and applies the excitation voltage, which corresponds to the ink temperature, to the nozzle when the viscosity is determined not to be high. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claim 12 is the inclusion of a method steps of an inkjet recording device that includes wherein it is determined whether or not the ink to be used has a high viscosity specification, based on a determination criterion determined in advance as to whether or not the viscosity is high, an excitation voltage corresponding to a maximum usage temperature of the ink is applied to the nozzle when the viscosity is determined to be high, and the excitation voltage corresponding to the temperature of the ink 5 is applied to the nozzle when the viscosity is determined not to be high. It is this step found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Communication With The USPTO
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853